Citation Nr: 1216222	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a burn injury to the face and hands.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include as secondary to the burn injury residuals service connection claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  The Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010.  Transcripts of those proceedings are of record.

In December 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In March 2012, the Veteran submitted additional evidence to the Board in support of his appeal which consists of lay statements and private treatment records which are essentially duplicative of evidence already of record.  In response to a March 2012 Supplemental Statement of the Case (SSOC), the Veteran's representative returned a signed 30 Day Waiver, indicating that the Veteran did not have any additional evidence regarding his appeal and he waived his right to have his case remanded to the agency of original jurisdiction (AOJ) upon receipt of any new evidence submitted at a later time.  Since the additional evidence was received with a waiver of initial review by the Agency of Original Jurisdiction (AOJ), referral to the AOJ of evidence received directly by the Board is not required.  See 38 C.F.R. § 20.1304.  Therefore a remand is not necessary for this reason.  See 38 C.F.R. § 19.37(a).  

The issue of entitlement to service connection for the residuals of a burn injury to the face and hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

1.  The evidence establishes that the Veteran's currently diagnosed anxiety disorder is related to an in-service burn injury.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson,  19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a VCAA notice letter to the Veteran in March 2007, before the original adjudication of the claim.  The letter notified the Veteran of the types of evidence needed in a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The March 2007 notice letter also provided notice of the type of evidence necessary to establish a disability rating or effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify has been satisfied.   

Further, the Board also finds that the duty to assist has been satisfied, as all relevant evidence has been obtained with regard to the Veteran's claim for service connection.  Private treatment reports and VA treatment records dated from 2000 to 2011 have been obtained and associated with the claims file.  VA examinations were performed in 2011 in order to obtain medical evidence as to the nature and etiology of the claimed disabilities.  The VA examiners reviewed the claims file, the Veteran's subjective history, and clinical findings and rendered opinions with supportive rationale.  

In the instant matter, the Board notes that the Veteran's service treatment records and personnel records are unavailable and presumed destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In cases involving missing or unavailable service treatment records, VA is under a heightened duty to assist the Veteran with respect to the processing of his claim.  VA's heightened duty consists of "consider[ing] the applicability of the benefit of the doubt rule, . . . assist[ing] the claimant in developing the claim, and . . . explain[ing] its decision when the veteran's medical records have been destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In conjunction with this heightened duty to assist, the RO sent the Veteran a letter in May 2007 that informed him of his opportunity to submit alternative sources in place of his missing service treatment records.  See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part III, Subpart iii, Chapter 2, Section E at 27.  

In July 2007 and August 2008, a coach at the RO provided a memorandum which details the actions taken to obtain the Veteran's service treatment records, including sick/morning reports, and personnel records, and concludes with a formal finding that the records are unavailable.  Further, the RO requested that the Veteran submit to VA any pertinent records, including any additional service medical documents that he might have in his possession.  See the July 2007 VCAA letter.  

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the prior Board remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include as secondary to the burn injury residuals service connection claim.  Further, even assuming that a procedural defect has occurred with respect to the administrative processing of the claim, any such defect is harmless as the Veteran's claim for service connection for an acquired psychiatric disability is being granted.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2002).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he has a psychiatric condition and residuals related to a burn injury he incurred in service.  The Veteran contends that he sustained a burn injury to his face and hands during service.  He maintains that he was burned by a gasoline fire while working on an armored personnel carrier at Fort Hood, Texas, in 1954 or 1955, and that he was hospitalized for an extended period of time at Fort Hood Hospital.  (The Board notes for the record that Fort Hood Hospital was replaced in 1965 by Darnall Army Community Hospital.)  The Veteran contends that he is entitled to service connection for the residuals of this in-service burn injury, to include arthritis in his hands.  He also asserts that he is entitled to service connection for an acquired psychiatric disability because it developed as a result of the in-service injury.

As noted above, the RO's attempts to obtain the Veteran's service treatment records have been unsuccessful.  The NPRC also indicated that no reports from the U.S. Army Office of the Surgeon General (SGO) had been located and that any clinical reports of in-service hospitalization would have been destroyed along with the Veteran's other records in the fire at the NPRC in the early 1970's.  In addition, the Veteran reported in August 2010 that his own attempts to locate witnesses to his injury had been unsuccessful. 

Despite the absence of corroborating service treatment records, the Board finds the Veteran's statements and testimony regarding his in-service burn injury to be competent and credible.  The Veteran is competent to report his personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also, Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, his account of the in-service injury is consistent with the available evidence of record.  The Veteran's DD Form 214 confirms that he was assigned to an armored infantry battalion and stationed at Fort Hood, Texas.  Finally, the Board notes that the Veteran has provided detailed and consistent descriptions of the in-service burn injury in his hearing testimony and written statements.  Accordingly, the incurrence element of the Veteran's service connection claim has been established.  The Board now turns to whether there is both evidence of a current disability and a medical nexus between what happened in service (the in-service burn injury) and any identified current disability.  

In March 2011, the Veteran underwent a VA psychiatric examination.  The VA psychologist reported that the Veteran does not meet the full DSM-IV-TR criteria for PTSD, but that he does meet the criteria for anxiety disorder, not otherwise specified.  The examiner opined that the Veteran's anxiety disorder is as least as likely as not caused by or a result of an in-service burn injury.  This finding is consistent with an early May 2007 VA psychology note that also reflects a diagnosis of anxiety disorder, not otherwise specified.  

Based on the foregoing, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, specifically anxiety disorder.  A current diagnosis and positive nexus opinion have been provided.  In addition, the Veteran's testimony, stating that he incurred an in-service burn injury is competent and credible.  Thus, the Board finds that the preponderance of the evidence supports a finding that the Veteran's anxiety disorder is related to an event, injury or disease that occurred during service and, therefore, service connection is granted.  


ORDER

Entitlement to service connection for an anxiety disorder is granted.


REMAND

Although the additional delay is regrettable, the Board finds that the issue of entitlement to service connection for the residuals of a burn injury to the face and hands must be remanded for additional development as set forth below.  

In March 2012, the Veteran submitted a VA Form 9, Substantive Appeal to the Board, which indicated, among other things, that the Veteran desired to have another Board hearing.  Although the Veteran has already had a hearing before the Board that addressed his service connection claim, the Board finds that given the circumstance of this case in which the Veteran's service records are presumed to have been destroyed in the 1973 fire at the NPRC, and the concomitant heightened duty to assist that arises under such circumstances, good cause has been shown for the scheduling of a second hearing.  Because it is unclear from the form what type of Board hearing the Veteran is seeking given that multiple selection boxes have been marked, the RO will need to seek clarification from him prior to scheduling the requested Board hearing.  

Turning to the substance of the Veteran's burn injury claim, a review of the record clearly reveals evidence of a post-service diagnoses of a skin disorder.  The post-service medical evidence of record includes VA and private treatment records dated from March 2000 to December 2011.  A November 2004 VA dermatology note reflects that physical examination of the Veteran's forearms and face revealed erythematous, scaly, non-indurated papules on the forearm and face.  The assessment included a past medical history of malignant melanoma on right back with no evidence of recurrence or systemic involvement, and actinic keratosis:  four lesions cryodestroyed after informed consent.  The Board observes that the locations of a skin disorder described in this report matches the location described by the Veteran for the injury he sustained in service.  Additionally, an August 2010 private treatment record notes the Veteran's report of his in-service burn injury and reflects a diagnostic assessment of primary localized osteoarthritis of the left hand.

A VA skin disorders examination was conducted in February 2011 pursuant to the directions contained in the Board's December 2010 remand decision.  As part of the examination report, the examiner opined that it is less as likely as not that the Veteran's current facial condition and hand condition is due to residua from burn injuries.  The examiner reported that the Veteran has no residua of burn injury involving the face and hands.  It was noted that the hyperpigmented areas on the forearms are the result of cryosurgery and not burn injuries.  Furthermore, the examiner indicated that the Veteran has had several facial cryosurgeries for actinic keratosis and that no burn injury residua is mentioned in any of the dermatology notes.  Lastly, the physician states that the Veteran has generalized arthritis which is a natural process of aging and that the left hand condition is a result of the osteoarthritic process with mild deficits and not a residua of burn injury.  

The Board finds that the February 2011 examination report is inadequate because the clinician appears to have rejected the specific finding that was made in the Board's remand decision that the examiner was to assume that the Veteran experienced a burn injury during service.  In that regard, the examiner specifically noted the following in support of the diagnosis reached:  "No service related injury records for left hand seen."  Not only was this finding contrary to the Board's direction, but the absence of such service records in this case is entirely to be expected given that the Veteran's service treatment and hospitalization records are presumed to have been destroyed during the 1973 fire at the NPRC.  Further, the opinion is, on its face, entirely confusing given the interspersing of clinical findings that were apparently cut and pasted from prior VA clinical records, but without a clear reconciliation of the relationship of those findings to the diagnosis and opinion being rendered by the current examiner.  For all of these reasons, the February 2011 examination report is inadequate and must be returned to the examiner for clarification.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  After obtaining clarification from the Veteran concerning the type of Board hearing he is seeking, schedule the requested hearing.  

2.  After accomplishing the above, the claims folder, including any medical records contained in Virtual VA (whether directly accessed by the clinician in Virtual VA or printed and associated with the paper claims file), should be returned to the February 2011 VA examiner for clarification of the opinion that was provided for the reasons discussed above in the body of the Board's remand decision.  

In that regard, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that any current skin disorder or osteoarthritis of the left hand that was previously found on examination is etiologically related to an event, injury, or disease in service, to include the in-service burn injury that the Veteran incurred during service.  As noted above, the Board has already found that a burn injury was experienced by the Veteran during service nearly 60 years ago.  The question for the examiner is not what happened in service, but rather whether the burn injury that was incurred during service is etiologically related to the current skin disorders and/or osteoarthritis of the left hand.  In providing this opinion, the examiner is specifically requested to comment on whether the passage of time would, or would not, have an impact on how the residuals of a burn injury would appear after the passage of nearly 60 years.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

3.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If the claim is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


